        Case
         Case1:18-cv-04459-PGG
              1:18-cv-04459-PGG Document
                                 Document50-1
                                          95 Filed
                                              Filed10/15/20
                                                    12/06/18 Page
                                                              Page12ofof10
                                                                         11




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



CASPER SLEEP INC.,
                                                       STIPULATED CONFIDENTIALITY
                       Plaintiff,                      AGREEMENT AND PROTECTIVE
                                                       ORDER
               v.
                                                        Case No. 1:18-cv-04459-PGG
NECTAR BRAND LLC, DREAMCLOUD
HOLDINGS LLC, and DREAMCLOUD
BRAND LLC,

                       Defendants.


AND RELATED COUNTERCLAIMS.


PAUL G. GARDEPHE, U.S.D.J.:

       WHEREAS, all the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

       IT IS HEREBY ORDERED that any person subject to this Order – including without

limitation the Parties to this action (including their respective corporate parents, successors,

and assigns), their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of

this Order — will adhere to the following terms, upon pain of contempt:
        Case
         Case1:18-cv-04459-PGG
              1:18-cv-04459-PGG Document
                                 Document50-1
                                          95 Filed
                                              Filed10/15/20
                                                    12/06/18 Page
                                                              Page23ofof10
                                                                         11




        1.      With respect to “Discovery Material” (i.e., information of any kind produced

or disclosed in the course of discovery in this action) that a person has designated as

“Confidential” or “Highly Confidential—Attorneys’ Eyes Only” (collectively, “Protected

Discovery Material”) pursuant to this Order, no person subject to this Order may disclose such

Protected Discovery Material to anyone else except as this Order expressly permits:

        2.      The Party or person producing or disclosing Discovery Material

(“Producing Party”) may designate as “Confidential” only the portion of such material

that it reasonably and in good faith believes consists of:

                 (a)     previously non-disclosed financial information (including without

                         limitation profitability reports or estimates, percentage fees, design

                         fees, royalty rates, minimum guarantee payments, sales reports, and

                         sale margins);

                 (b)     previously non-disclosed material relating to ownership or control of

                         any non-public company;

                 (c)     previously non-disclosed business plans, product-

                         development information, or marketing plans;

                 (d)     any information of a personal or intimate nature regarding any

                         individual;

                 (e)     any other category of information this Court subsequently affords

                         confidential status; or

                 (f)     Any information or tangible things that qualify for protection under

                         Federal Rule of Civil Procedure 26(c).

        3.      The Producing Party may designate as “Highly Confidential—Attorneys’




                                                   2
       Case
        Case1:18-cv-04459-PGG
             1:18-cv-04459-PGG Document
                                Document50-1
                                         95 Filed
                                             Filed10/15/20
                                                   12/06/18 Page
                                                             Page34ofof10
                                                                        11




Eyes Only” only the portions of such material that it reasonably and in good faith believes

to consist of extremely sensitive “Confidential information” of a competitive nature,

disclosure of which to another Party or Non-Party would create a substantial risk of

serious harm that could not be avoided by less restrictive means.

       4.      With respect to the Confidential or Highly Confidential—Attorneys’ Eyes Only

portion of any Discovery Material other than deposition transcripts and exhibits, the Producing

Party or its counsel may designate such portion as “Confidential” or “Highly Confidential—

Attorneys’ Eyes Only” by stamping or otherwise clearly marking as “Confidential” or “Highly

Confidential—Attorneys’ Eyes Only” the protected portion in a manner that will not interfere

with legibility or audibility; and (b) producing upon the non-Producing Party’s reasonable

request for future public use another copy of said Discovery Material with the confidential

information redacted.

       5.      A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Protected Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential or Highly Confidential—Attorneys’

Eyes Only information, in which case the reporter will bind the transcript of the designated

testimony in a separate volume and mark it as “Confidential Information Governed by Protective

Order” or “Highly Confidential—Attorneys’ Eyes Only Information Governed by Protective

Order;” or (b) notifying the reporter and all counsel of record, in writing, within 30 days after a

deposition has concluded, of the specific pages and lines of the transcript that are to be

designated “Confidential” or “Highly Confidential—Attorneys’ Eyes Only,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that




                                                  3
        Case
         Case1:18-cv-04459-PGG
              1:18-cv-04459-PGG Document
                                 Document50-1
                                          95 Filed
                                              Filed10/15/20
                                                    12/06/18 Page
                                                              Page45ofof10
                                                                         11




person’s counsel. From the date of deposition through and including the date that is ten days

following receipt of the deposition transcript, each Party will treat the entire deposition transcript

as if it had been designated “Highly Confidential—Attorneys’ Eyes Only” unless otherwise agreed

by the Parties.

       6.         If at any time before the trial of this action a Producing Party realizes that it

should have designated as Confidential or Highly Confidential—Attorneys’ Eyes Only some

portion(s) of Discovery Material that it previously produced without limitation, the Producing

Party may so designate such material by so apprising all prior recipients in writing. Thereafter,

this Court and all persons subject to this Order will treat such designated portion(s) of the

Discovery Material as Confidential or Highly Confidential—Attorneys’ Eyes Only.

       7.         Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       8.         Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to

the following persons:

            (a)       the Parties to this action, their insurers, and counsel to their insurers;

            (b)       outside counsel of record retained specifically for this action, including any

                      paralegal, clerical, or other assistant that such outside counsel employs and

                      assigns to this matter;

            (c)       outside vendors or service providers (such as copy-service providers and

                      document-management consultants) that counsel hire and assign to this

                      matter;




                                                     4
       Case
        Case1:18-cv-04459-PGG
             1:18-cv-04459-PGG Document
                                Document50-1
                                         95 Filed
                                             Filed10/15/20
                                                   12/06/18 Page
                                                             Page56ofof10
                                                                        11




             (d)       any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as an Exhibit hereto;

             (e)       as to any document, its author, its addressee, and any other person

                       indicated on the face of the document as having received a copy;

             (f)       any witness who counsel for a Party in good faith believes may be called to

                       testify at trial or deposition in this action, provided such person has first

                       executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                       hereto;

             (g)       any person a Party retains to serve as an expert witness or otherwise

                       provide specialized advice to counsel in connection with this action,

                       provided such person has first executed a Non-Disclosure Agreement in

                       the form annexed as an Exhibit hereto;

             (h)       stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

             (i)       this Court, including any appellate court, its support personnel, and court

                       reporters.

       9.          Where a Producing Party has designated Discovery Material as Highly

Confidential—Attorneys’ Eyes Only, other persons subject to this Order may disclose

such information only to the persons identified in Paragraphs 8(b)-(e), and (g)-(i).

       10.         Before disclosing any Protected Discovery Material to any person referred to in

subparagraphs 8(a), 8(d), 8(f), or 8(g) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto




                                                     5
        Case
         Case1:18-cv-04459-PGG
              1:18-cv-04459-PGG Document
                                 Document50-1
                                          95 Filed
                                              Filed10/15/20
                                                    12/06/18 Page
                                                              Page67ofof10
                                                                         11




stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

       11.     When a Producing Party gives notice to recipient Parties that certain

inadvertently produced material is subject to a claim of privilege or other protection, the

obligations of the recipient Parties are those set forth in Federal Rule of Civil Procedure

26(b)(5)(B). This provision is not intended to modify whatever procedure may be established

in an e-discovery order that provides for production without prior privilege review. Pursuant to

Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect

of disclosure of a communication or information covered by the attorney-client privilege or

work product protection, the parties may incorporate their agreement in the stipulated protective

order submitted to the Court.

       12.     In accordance with paragraph 2 of this Court’s Individual Practices, any party

filing documents under seal must simultaneously file with the Court a letter brief and

supporting declaration justifying – on a particularized basis – the continued sealing of such

documents. The parties should be aware that the Court will unseal documents if it is unable to

make “specific, on the record findings . . . demonstrating that closure is essential to preserve

higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

       13.     The Court also retains discretion whether to afford confidential treatment to any

Discovery Material designated as Confidential or Highly Confidential—Attorneys’ Eyes Only

and submitted to the Court in connection with any motion, application, or proceeding that may




                                                   6
        Case
         Case1:18-cv-04459-PGG
              1:18-cv-04459-PGG Document
                                 Document50-1
                                          95 Filed
                                              Filed10/15/20
                                                    12/06/18 Page
                                                              Page78ofof10
                                                                         11




result in an order and/or decision by the Court. All persons are hereby placed on notice that the

Court is unlikely to seal or otherwise afford confidential treatment to any Discovery Material

introduced in evidence at trial, even if such material has previously been sealed or designated

as Confidential or Highly Confidential—Attorneys’ Eyes Only.

       14.     In filing Protected Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Protected Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.

       15.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance

with paragraph 4(E) of this Court’s Individual Practices.

       16.     Any Party who requests additional limits on disclosure may at any time before

the trial of this action serve upon counsel for the recipient Parties a written notice stating with

particularity the grounds of the request. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with

paragraph 4(E) of this Court’s Individual Practices.

       17.     Recipients of Protected Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not




                                                  7
        Case
         Case1:18-cv-04459-PGG
              1:18-cv-04459-PGG Document
                                 Document50-1
                                          95 Filed
                                              Filed10/15/20
                                                    12/06/18 Page
                                                              Page89ofof10
                                                                         11




for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party with

respect to its own documents or information produced in this action.

       18.     Nothing in this Order will prevent any Party from producing any Protected

Discovery Material in its possession in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

provided that such Party gives written notice to the Producing Party as soon as reasonably

possible, and if permitted by the time allowed under the request, at least 10 days before any

disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.

       19.     Each person who has access to Discovery Material designated as Confidential

or Highly Confidential—Attorneys’ Eyes Only pursuant to this Order must take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material.

       20.     Within 60 days of the final disposition of this action – including all appeals – all

recipients of Protected Discovery Material must either return it – including all copies thereof –

to the Producing Party, or, upon permission of the Producing Party, destroy such material –

including all copies thereof. In either event, by the 60-day deadline, the recipient must certify

its return or destruction by submitting a written certification to the Producing Party that (1)

identifies the Protected Discovery Material returned or destroyed, and (2) affirms that it has not

retained any copies, abstracts, compilations, summaries, or other forms of reproducing or

capturing any of the Protected Discovery Material. Notwithstanding this provision, the attorneys

that the Parties have specifically retained for this action may retain an archival copy of all




                                                  8
         Case
          Case1:18-cv-04459-PGG
                1:18-cv-04459-PGG Document
                                   Document50-1
                                            95 Filed
                                                Filed 10/15/20
                                                      12/06/18 Page
                                                               Page 910ofof1011




pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Protected Discovery Material. Any such

archival copies that contain or constitute Protected Discovery Material remain subject to this

Order.

         21.   This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Protected Discovery Material is produced or disclosed.

         22.   This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.


                SO STIPULATED AND AGREED.


Dated: December 6, 2018

FRANKFURT KURNIT KLEIN & SELZ P.C.                   FENWICK & WEST LLP

By: /s/ Amelia K. Brankov                             By: /s/ Tyler G. Newby
    Craig B. Whitney                                     Tyler G. Newby
    Amelia K. Brankov                                    Shannon E. Turner
    William Lawrence                                     555 California Street, 12th Floor
    488 Madison Avenue, 10th Floor                       San Francisco, CA 94104
    New York, NY 10022                                   Tel: 415-875-2300
    Tel: 212-980-0120                                    Email: tnewby@fenwick.com
    Email: cwhitney@fkks.com                                      sturner@fenwick.com
           abrankov@fkks.com
           wlawrence@fkks.com

Attorneys for Plaintiff Casper Sleep Inc.              Attorneys for Defendants Nectar
                                                       Brand LLC, DreamCloud Holdings LLC
                                                      and DreamCloud Brand LLC

                                             SO ORDERED.



                                              Paul G. Gardephe, U.S.D.J.
                                               October 15, 2020


                                                 9
     Case
      Case1:18-cv-04459-PGG
           1:18-cv-04459-PGG Document
                              Document50-1
                                       95 Filed
                                           Filed10/15/20
                                                 12/06/18 Page
                                                           Page10
                                                                11ofof10
                                                                       11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CASPER SLEEP INC.,
                                                      NONDISCLOSURE AGREEMENT
                        Plaintiff,
                                                       Case No. 1:18-cv-04459-PGG
              v.

NECTAR BRAND LLC, DREAMCLOUD
HOLDINGS LLC, and DREAMCLOUD
BRAND LLC,

                        Defendants.


AND RELATED COUNTERCLAIMS.




                   I,                                       , acknowledge that I have read and

 understand the Protective Order in this action governing the non-disclosure of those portions

 of Discovery Material that have been designated as Confidential. I agree that I will not

 disclose such Confidential Discovery Material to anyone other than for purposes of this

 litigation and that at the conclusion of the litigation I will return all discovery information to

 the Party or attorney from whom I received it. By acknowledging these obligations under the

 Protective Order, I understand that I am submitting myself to the jurisdiction of the United

 States District Court for the Southern District of New York for the purpose of any issue or

 dispute arising hereunder and that my willful violation of any term of the Protective Order

 could subject me to punishment for contempt of Court.




                                                      Dated:
